NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 10/1/2021:
The amendment to claims 1, 6-11, 13, 15 and 18-20 are acknowledged and accepted.
The cancellation of claims 2-5 is acknowledged and accepted.
The amendment to the title is acknowledged and accepted.  In view of the amendment, the objection to the title in the office action dated 4/1/2021 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, the shield includes a bottom shaped to extend horizontally between the opposed sides to define a portion of the outcropped below the opening such that the shield surrounds an entirety of the opening without contacting the bill 
With respect to claim 10, prior art fails to teach or reasonably suggest, either singly or in combination, a drop plate attached to a countertop or a ledge disposed above the safe, the drip plate being shaped to extends beyond the front of the safe to protect the bill validator from debris dropping from above, in addition to the other limitations of claim.
With respect to claim 11, prior art fails to teach or reasonably suggest, either singly or in combination, the shield connects to a countertop or a ledge disposed above the safe, the shield being shaped to extend beyond the front of the safe to protect the bill validator from debris dropping from above, in addition to the other limitations of claim.
With respect to claim 15, prior art fails to teach or reasonably suggest, either singly or in combination, the shield is a cover removably attached to the safe with magnets or other attachment sufficient to permit repeated removal, in addition to the other limitations of claim.
With respect to claim 18, prior art fails to teach or reasonably suggest, either singly or in combination, a second shield attached to the ledge, the second shield being shaped to extend beyond a forward end of the first shield to protect the bill validator with an overhang, in addition to the other limitations of the claim.
With respect to claim 19, prior art fails to teach or reasonably suggest, either singly or in combination, the shield comprising a bottom shaped to extend between the opposed sides below the opening, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US 9,734,651) discloses a money handling apparatus partially under a counter (Fig. 2B).
Walsh et al. (US 5,607,102) discloses a cash box under a counter top (Fig. 1)
Dobbins (US 2005/0040005) discloses an electronic safe sized to fit under a counter near a cash register ([0025]).

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876